 1                                                              THE HON. MARSHA J. PECHMAN

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
     A.B., by and through her next friend CASSIE            No. 14-cv-01178-MJP
 8   CORDELL TRUEBLOOD, et al.,

 9                         Plaintiffs,

10   v.                                                    ORDER GRANTING STIPULATED
                                                           MOTION TO DISTRIBUTE
11   WASHINGTON STATE DEPARTMENT OF                        CONTEMPT FUNDS FOR
     SOCIAL AND HEALTH SERVICES, et al.,                   DIVERSION PROGRAMMING
12
                           Defendants.
13

14          This matter comes before the Court upon the Parties’ Stipulated Motion to Distribute

15   Contempt Funds for Diversion Programming.

16          The Parties have proposed all five (5) of the Phase III Trueblood diversion grant

17   recipients to receive additional contempt funds to continue their diversion services to class

18   members pursuant to the Trueblood Diversion Plan. The recipients and their awards are as

19   follows:

20          Comprehensive Health Services                         $803,878

21          Frontier Behavioral Health                            $877,365

22          King County                                           $3,710,583

23          Lourdes                                               $1,173,058


     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS FOR DIVERSION
     PROGRAMMING - 1
 1          Pierce County                                         $1,163,187

 2          IT IS HEREBY ORDERED that the Clerk of this Court shall disburse $7,728,071 to the

 3   Seattle Foundation to fund these diversion programs. The Seattle Foundation shall, pursuant to a

 4   contract entered into with Plaintiffs, distribute and monitor these funds, in conjunction with the

 5   Court Monitor and Plaintiffs, to ensure that the monies are appropriately utilized.

 6          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to

 7   draw a check on the funds deposited in the registry of the Court in the principal amount of

 8   $7,728,071 minus any statutory users fees, payable to the Seattle Foundation, by check which

 9   will be mailed or delivered to same at 1601 5th Avenue, Suite 1900, Seattle, WA 98010.

10          Dated this _17th_ day of December, 2019.

11



                                           A
12

13
                                           Marsha J. Pechman
14
                                           United States Senior District Judge
15

16

17

18

19

20

21

22

23


     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS FOR DIVERSION
     PROGRAMMING - 2
 1   Presented by:

 2   /s/ Randy Head                            /s/ Kimberly Mosolf
     Nicholas A. Williamson, WSBA No. 44470    David R. Carlson, WSBA No. 35767
 3   Randy Head, WSBA No. 48039                Kimberly Mosolf, WSBA No. 49548
     Jessica M. Erickson, WSBA No. 43024       Alexa Polaski, WSBA No. 52683
 4   Office of the Attorney General            Disability Rights Washington
     7141 Cleanwater Drive SW                  315 Fifth Avenue South, Suite 850
 5   P.O. Box 40124                            Seattle, WA 98104
     Olympia, WA 98504-0124                    (206) 324-1521
 6   (360) 586-6565                            davidc@dr-wa.org
     NicholasW1@atg.wa.gov                     kimberlym@dr-wa.org
 7   RandyH@atg.wa.gov                         alexap@dr-wa.org
     JessicaE@atg.wa.gov
 8                                             /s/Christopher Carney
     Attorneys for Defendants                  Christopher Carney, WSBA No. 30325
 9                                             Sean Gillespie, WSBA No. 35365
                                               Kenan Isitt, WSBA No. 35317
10                                             Carney Gillespie Isitt PLLP
                                               315 5th Avenue South, Suite 860
11                                             Seattle, Washington 98104
                                               (206) 445-0212
12                                             Christopher.Carney@cgilaw.com

13
                                               Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS FOR DIVERSION
     PROGRAMMING - 3
